Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-17-2005

USA v. Grass
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2994




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Grass" (2005). 2005 Decisions. Paper 1447.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1447


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT




                                        No. 02-2994


                             UNITED STATES OF AMERICA

                                             v.

                                    NICHOLAS GRASS
                                         a/k/a
                                     NICKY GRASSO

                                         Nicholas Grass,
                                              Appellant


                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                              (D.C. Crim. No. 00-cr-00120-1)
                         District Judge: Hon. Eduardo C. Robreno


                Submitted Under Third Circuit LAR 34.1(a) March 8, 2004

                                 Decided March 30, 2004

                 On Remand from the Supreme Court of the United States
                                  January 24, 2005

    Before: SLOVITER, NYGAARD, Circuit Judges and OBERDORFER, District Judge *



*       Hon. Louis F. Oberdorfer, United States District Court for the District of
        Columbia, sitting by designation.
                                   (Filed: March 17, 2005)




                                         OPINION


SLOVITER, Circuit Judge.

       This matter is before us on remand by the United States Supreme Court. This

court, by opinion filed March 30, 2004, affirmed the District Court’s judgment of

conviction and sentence. On January 24, 2005, the Supreme Court granted the motion of

Petitioner Nicholas Grass a/k/a Nicky Grasso for leave to proceed in forma pauperis, and

granted his petition for writ of certiorari. The Court vacated the judgment of this court

and remanded the case to this court for further consideration in light of Booker v. United

States, 125 S. Ct. 738, 543 U.S.     (2005). Counsel for Appellant, pursuant to the

opportunity afforded by this court, has requested that we remand the matter to the District

Court for resentencing.

       Upon further consideration as directed by the Supreme Court, we reaffirm all

portions of our prior decision with respect to the conviction, including our conclusions

that there was sufficient evidence to support Grass’ conviction for conspiracy to distribute

methamphetamine, that Grass was not deprived of his Sixth Amendment right to counsel

when the District Court disqualified his chosen attorney, and that Grass was not

prejudiced by the mistaken delivery of a draft copy of the jury’s instructions during

deliberations. On the other hand, we will vacate that portion of our judgment that


                                             2
affirmed the judgment of sentence and remand to the District Court for reconsideration

and, if that court deems it appropriate, for resentencing in light of Booker v. United

States, 125 S. Ct. 738, 543 U.S.     (2005).


__________________________